EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Graham (Reg. No. 72,423) on March 17, 2022.

The application has been amended as follows: 

CLAIM 34 (the first instance of claim 34) is amended as follows:

 [[34]]33.  (Previously Presented) The system of claim 32, wherein sequentially convolving individual subsets of the sensor data comprises: determining a convolution of a first subset of the sensor data with one or more of the filters, wherein one or more of the remaining filters of the plurality of filters are received for convolution with the first subset.








DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 3/2/2022, all requested changes to the claims have been entered.  Claims 22-41 were previously pending.  Claims 42-44 have been added.  Claims 31, 34 and 41 have been cancelled.  Claims 22-30, 32, 33, 35-40 and 42-44 are currently pending.  The amendments to independent claims 22, 32 and 38 has resolved the pending double patent and prior art rejections which are both herein withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed 3/2/22, with respect to the 102 prior art rejections of independent claims 22, 32 and 38 have been fully considered, are persuasive, and those rejections have been herein withdrawn. 

Allowable Subject Matter
Claims 22-30, 32, 33, 35-40 and 42-44 are allowed.

The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AARON W CARTER/Primary Examiner, Art Unit 2665